Citation Nr: 1758174	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for right knee disability. 

2.  Entitlement to service connection for right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In pertinent part, an August 1970 Board decision denied entitlement to service connection for a right knee disability.

2.  The evidence received since the final August 1970 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim. 

3.  A right knee disability was noted upon entry into service and increased in severity during service. 

 
CONCLUSIONS OF LAW

1.  The August 1970 Board decision is final.  38 U.S.C. § 7103(a) (West 2012); 38 C.F.R. § 20.1100 (2017).
2.  Evidence received since the August 1970 Board decision is new and material.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  Right knee disability was aggravated by active service.  38 U.S.C. §§ 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In pertinent part, the Veteran filed a service connection claim for a right knee disability in May 1969 and the AOJ, in a November 1969 rating decision, denied the service connection claim.  The Veteran then appealed the decision to the Board.  In August 1970, the Board denied the service connection claim on the basis that the Veteran's pre-existing right knee disability did not increase in severity during service.  The August 1970 Board decision is final.  38 C.F.R. § 20.1100. 
Since that time, the Veteran has submitted several lay statements which contend that his right knee symptoms increased in severity during service.  Moreover, the Veteran submitted a private medical opinion which opines that the knee disability was aggravated during service.  The opinion also relates the right knee disability to his service-connected left knee disability.  Such evidence tends to provide the previously unestablished fact of aggravation during service and raises a reasonable possibility of substantiating the claim.  Accordingly, the service connection claim is reopened.  38 C.F.R. § 3.156(a).  

In reaching this decision, the Board notes that service personnel records have been associated with the claims file since the August 1970 Board decision.  Although these service personnel records were in existence at the time of the prior final denial and were not associated with the claims file, these service records do not provide additional information that is relevant to the claim.  Even though these records include a diagnosis of bilateral chondromalacia patella upon discharge from service, this diagnosis was included in the service treatment records considered by the August 1970 Board decision.  Accordingly, these records are not relevant to the appeal and the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant appeal.
  
Service Connection 

The Veteran contends that his right knee disability increased in severity during service as a result of an in-service right knee injury.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The January 1968 entrance examination report noted that the Veteran had abnormal lower extremities.  It was further noted that the Veteran had slight laxity of both knees with no atrophy and with full range of motion.  Thus, a right knee disability was noted upon entry into service and the presumption of soundness does not attach.  

In the instant case, the contemporaneous medical evidence, as well as the competent and credible lay and medical evidence, show that the Veteran's pre-existing right knee disability increased in severity during service.  

Service treatment records show that the Veteran's right knee had difficulty with locking in April 1968.  A September 1968 record noted that the right knee was weak but with no fluid.  A November 1968 record stated he had bilateral crepitus on motion and that there was no gross ligamentous laxity.  He had a negative McMurray's test and his diagnosis was chondromalacia.  In December 1968, it was noted that he did have fluid in the right knee.  In January 1969, the Veteran reported that his right knee was painful after twisting and that his knee had a "cracking" sound when using the stairs.  It was noted that he had anterior cruciate ligament laxity.  A March 1969 private treatment record dated during active service noted that a "grating sensation" had "developed" in both knees, especially on activities.  An April 1969 medical board record stated that the Veteran's right knee had laxity of the anterior cruciate ligament and that he had "aching, grating, cracking, giving way, and catching of both knees."  Although the report noted that the disability was not aggravated by service, the same report stated that "the above symptoms increased during Boot Training, with the increased physical activity."  

During the April 2017 Board hearing, the Veteran reported that he had a degree in physical therapy and that his spouse is a registered nurse.  The Veteran testified that he injured his right knee in the same 1968 incident that he injured his service-connected left knee.  He further stated that he experienced additional knee symptoms during service that demonstrated a worsening of his right knee disability, such as fluid buildup.  The Veteran's wife testified that she met the Veteran while he was on active duty when she was a nursing student.  She stated that she noticed that the Veteran had problems with locking of the right knee during service and that his knee cap would dislocate.  They further testified that his knee symptoms continued since service.  

The Board finds the Veteran and his spouse's statements that he injured his right knee during service and that he experienced increasing right knee symptoms during service to be competent.  Initially, the Veteran is competent to describe a right knee injury that he experienced during service.  Moreover, in the instant case, the Veteran and his wife are competent to describe the increasing symptoms he experienced during service - such as fluid buildup, pain, locking, and knee cap dislocation - as they have demonstrated specialized medical expertise through their educational backgrounds.  

The Veteran and his wife's statements that the right knee symptoms increased in severity during service are also credible.  Their lay statements are supported by the contemporaneous service treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  A September 1968 treatment record noted that the right knee did not have fluid and a December 1968 treatment record noted that the right knee did have fluid.  A March 1969 letter noted that a "grating sensation" had "developed."  Significantly, an April 1969 medical board record stated that the Veteran's symptoms had increased during Boot Training with the increased physical activity.  Moreover, in October 1969, which is a few months after separation from service, the Veteran reported bilateral knee pain.  

The Veteran submitted an October 2011 private medical opinion.  The doctor examined the Veteran and reviewed his service treatment records.  The doctor stated that the records show "documentation of aggravation to pre-existing chondromalacia . . ." by service that would not normally be seen under normal conditions.  Additionally, the doctor appears to opine that the need for total knee replacement is a result of the pre-existing chondromalacia disorder that was aggravated during service.    

The Veteran was afforded a VA examination in November 2013 and an addendum opinion was obtained in August 2016.  The examiner stated that the right knee was not injured during service and that there was no evidence of aggravation even though the records show that the right knee was problematic during service.  It was further stated that the left knee disability did not place unusual excess stress on the right knee to cause the right knee disability.  However, these medical opinions are inadequate as the opinions do not consider the October 2011 private medical report.  These opinions also do not consider the Veteran and his wife's competent and credible statements regarding increasing severity of right knee symptoms during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Accordingly, these VA medical opinions have no probative value.  

The Board finds that the pre-existing right knee disability worsened during service in light of the service treatment records which show reports of right knee symptoms throughout service, the Veteran and his wife's competent and credible lay statements which show that the right knee symptoms increased in severity during service, and the October 2011 private medical opinion which opined that the knee symptoms were aggravated by service.  As the November 2013 VA examination report and the August 2016 addendum opinion are inadequate and have no probative value, there is no probative evidence to the contrary.  Accordingly, the presumption of aggravation attaches.  Moreover, the evidence does not establish that the in-service increase in severity of the pre-existing right knee disability was clearly and unmistakably due to the natural progress of the disease.  Therefore, the presumption of aggravation has not been rebutted and service connection for right knee disability is warranted.   


ORDER

New and material evidence has been received to reopen the service connection claim.  

Service connection for a right knee disability, currently diagnosed as total right knee arthroplasty and arthritis, is granted.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


